Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT

TO

FORBEARANCE AGREEMENT

FIRST AMENDMENT, dated August 16, 2011 (this “First Amendment”) to that certain
Forbearance Agreement, dated June 30, 2011 (as amended, the “Forbearance
Agreement”), among Hill International, Inc. as borrower (the “Borrower”), Bank
of America N.A. as administrative agent (in such capacity the “Administrative
Agent”) and the Lenders (as defined therein).

W I T N E S S E T H

WHEREAS, the Borrower and the Administrative Agent and the lenders party thereto
(the “Lenders”) entered into that certain Credit Agreement, dated June 30, 2009
(the “Credit Agreement”) pursuant to which, among other things, the Lenders
provided revolving loans, letters of credit and swing line loans to the
Borrower;

WHEREAS, in connection with the Credit Agreement, the Borrower executed the
Forbearance Agreement, pursuant to which, among other things, the Administrative
Agent and the Lenders agreed to forbear from exercising remedies under the
Credit Agreement for a limited period of time, and the Borrower agreed to
certain adjustments in the pricing and availability of Letters of Credit during
the forbearance period;

WHEREAS, the Borrower has requested that the Administrative Agent amend the
Forbearance Agreement as set forth herein, and the Administrative Agent is
willing to do so, but only on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Terms defined in the Forbearance Agreement and used herein shall, unless
otherwise indicated, have the meanings given to them in the Forbearance
Agreement. Terms defined and used in this First Amendment shall have the
meanings given to them in this First Amendment.

ARTICLE II

AMENDMENT

Section 2(a) (Approved Letters of Credit) of the Forbearance Agreement is hereby
amended by deleting the table and replacing it with the following:



--------------------------------------------------------------------------------

EXECUTION COPY

 

Beneficiary

   Maximum Amount     

Purpose

Ministry of Infrastructure, Kosovo

   $ 2,000,000       Performance Bond and Advance Payment Guarantee

Aqua Braila SV, Romania

   $ 600,000       Advance Payment Guarantee

Aqua Salaz SV, Romania

   $ 70,000       Advance Payment Guarantee

Aqua Timisoara SV, Romania

   $ 700,000       Performance Bond and Advance Payment Guarantee

Aba Canal SA, Sibiu, Romania

   $ 600,000       Performance Bond and Advance Payment Guarantee

King Fahad Specialist Hospital-Dammam, Saudi Arabia

   $ 275,000       Bid Bond

HSBC(china) BUCG Sanas Airport

   $ 2,000,000       Advance Payment Guarantee

HSS Holdings- Comoros Island Development Program

   $ 12,000,000       Advance Payment Guarantee

ARTICLE III

EFFECTIVE DATE

This First Amendment shall become effective as of the date first written above
(the “First Amendment Effective Date”) upon the receipt by the Administrative
Agent of (a) counterparts of this First Amendment duly executed and delivered by
the Borrower and the Administrative Agent and (b) counterparts of a consent with
respect to the First Amendment duly executed and delivered by Lenders
constituting Required Lenders.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Continuing Effect of the Forbearance Agreement. The Borrower and the
Administrative Agent hereby acknowledge and agree that the Forbearance Agreement
shall continue to be and shall remain unchanged and in full force and effect in
accordance with its terms, except as expressly modified hereby, and is hereby in
all respects ratified and confirmed. Any terms or conditions contained in this
First Amendment shall control over any inconsistent terms or conditions in the
Forbearance Agreement.

Section 4.2 No Waiver. Nothing contained in this First Amendment shall be
construed or interpreted or is interpreted or intended as a waiver of or any
limitation on any rights, powers, privileges or remedies that the Administrative
Agent or the Lenders have or may have under the Forbearance Agreement or
applicable law on account of any Default or Event of Default or otherwise.

Section 4.3 Representations and Warranties. Borrower hereby represents and
warrants as of the date hereof that, after giving effect to this First
Amendment, all representations and warranties contained in the Forbearance
Agreement and in all other Loan Documents are true and correct in all material
respects with the same effect as if made on and as of such date, except to the
extent any of such representations and warranties relate to a specific

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

date, in which case such representations and warranties shall be deemed true and
correct on and as of such date.

Section 4.4 Reaffirmation of Covenants. Borrower hereby expressly reaffirms each
of the covenants made by it in the Forbearance Agreement.

Section 4.5 Reference to and Effect on the Loan Documents. On and after the date
hereof and the satisfaction of the conditions contained in Article III of this
First Amendment, each reference in the Forbearance Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
“Forbearance Agreement”, shall mean and be a reference to the Forbearance
Agreement as amended hereby. For purposes of the Forbearance Agreement, all of
the agreements of the Borrower contained in this Amendment shall be deemed to
be, and shall be, agreements under the Forbearance Agreement.

Section 4.6 Counterparts. This First Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts (which may include
counterparts delivered by facsimile transmission or electronic mail) and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Any executed counterpart delivered by facsimile transmission or
electronic mail shall be effective for all purposes hereof.

Section 4.7 GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES TO FOLLOW]

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
agents as of the date first written above.

 

BORROWER: HILL INTERNATIONAL, INC. By:  

/s/ David L. Richter

Name:  

David L. Richter

Title:  

President & COO

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Rosanne Parsill

Name:  

Rosanne Parsill

Title:  

Vice President

 

4